                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE



 UNITED STATES OF AMERICA                          )
                                                   )
 v.                                                )      No. 3:19-CR-64
                                                   )
 DOMINIQUE MCKENZIE                                )



                             MEMORANDUM AND ORDER



         Defendant moves to continue the trial scheduled for April 14, 2020 [Doc. 64]. In

 support of the motion, defendant states that counsel and the government have been

 involved in a good faith effort to resolve defendant’s case but have not reached a resolution

 prior to the scheduled trial date. Counsel has explained the right to a speedy trial to

 defendant, who understands that all time between the filing of the motion and the new trial

 date will be fully excludable. The government has no objection to the motion to continue

 the trial.

         In light of defendant’s need for additional time to explore plea negotiations and to

 prepare this case for trial, the motion to continue [Doc. 64] is GRANTED, and the trial of

 this matter is continued to commence on August 4, 2020. The court finds the ends of

 justice served by continuing the trial outweigh the interests of the defendant and the public


                                              1




Case 3:19-cr-00064-PLR-HBG Document 65 Filed 04/15/20 Page 1 of 2 PageID #: 346
 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The court also finds that continuing the

 trial is necessary in order to permit counsel the reasonable time necessary for effective

 preparation. 18 U.S.C. § 3161(h)(7)(B)(iv). The court finds that requiring the parties to

 proceed to trial on April 14 would deprive counsel of the reasonable time necessary to

 prepare effectively for trial, taking into account the exercise of due diligence. Id. The

 period of time between the defendant’s motion for a continuance and the trial of this case

 shall be fully excludable for Speedy Trial purposes. 18 U.S.C. § 3161(h)(7)(A) - (B).

        All motions in limine must be filed no later than fifteen (15) days before trial.

 Special requests for jury instructions shall be submitted to the court no later than ten (10)

 days before trial and shall be supported by citations of authority pursuant to Local Rule

 7.4.

         IT IS SO ORDERED.



                                    ____________________________________________
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                              2




Case 3:19-cr-00064-PLR-HBG Document 65 Filed 04/15/20 Page 2 of 2 PageID #: 347
